947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manoucher TAJBAKSH;  Feresteh Razaghi-Tajbaksh;  BatoolTajbaksh, Plaintiffs-Appellants,andHedayat Zolfaghari;  Fakr Riahi-Amini;  Parviz Azmoun;  PariAzmoun;  Massoud Djahanbani;  Badrmonir Djahanbani;  KavehFarboud;  Parvaneh Farboud;  Parviz Khabir;  Manijeh Khabir;Issa Malek, Amir F. Momtaz;  Mohammad R. Momtaz;  ShaheenMasseri, as Trustee for Nazari and Shirin Atabaki;  FaradjPanahy, as Trustee for his daughter Yasmin Panahy;  Lili C.Panahy;  Nini Tavallali, as Trustee for Nosrat MahmoundiChaicar;  Jalal C. Tavallali, Plaintiffs,v.Houshang I. SHEIKHOLESLAMI;  Moore, Libowitz & Thomas, aPartnership of Richard W. Moore, Michael S. Libowitz andSteven A. Thomas;  Howard S. Margulies;  Jenkins & Block, aPartnership of Robert Jenkins and Bruce Block;  MarkGreenberg;  Charlotte Clott;  Alisa L. Clott, Defendants-Appellees.
No. 90-2307.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 30, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Alexander Harvey, II, Senior District Judge.
Manoucher Tajbaksh, Feresteh Razaghi-Tajbaksh, Batool Tajbaksh, appellants pro se.
Robert Wilson Hawkins, Hunton & Williams, Washington, D.C., Kieron F. Quinn, John Stephen Simms, Quinn, Ward & Kershaw, P.A., Ronald William Fuchs, Thomas J. Althauser, Eccleston & Wolf, Baltimore, Md., Joel Myron Savits, Jordan, Coyne, Savits & Lopata, Rockville, Md., Paul William Grimm, Terri Lee Reicher, Jordan, Coyne, Savits & Lopata, Samuel Blibaum, Daniel Wayne Quasney, Wartzman, Omansky, Blibaum & Simons, P.A., Harry Levy, Robert Barry Schulman, Schulman, Treem, Kaminkow & Gilden, P.A., Baltimore, Md., for appellees.
D.Md.
AFFIRMED IN PART AND REVERSED IN PART.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
This Court earlier granted Appellants' pro se motion to adopt the record and Appellants' briefs in Zolfaghari v. Sheikholeslami, No. 89-2460.   We have recently issued our opinion in Zolfaghari and in that case, a majority of the panel affirmed the district court's order granting summary judgment to the Defendants on Appellants' RICO claims and reversed the district court's order granting summary judgment to the defendants on Appellants' securities fraud claims.   Zolfaghari v. Sheikholeslami, --- F.2d ----, No. 89-2460 (4th Cir.  Aug. 22, 1991).   For the reasons we have already stated in that opinion, we affirm in part and reverse in part the same district court order in this case.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND REVERSED IN PART

2
K.K. HALL, Circuit Judge, concurring in the result:


3
I adhere to the views expressed in my separate opinion in Zolfaghari, --- F.2d ----, ---- (Hall, J., concurring in part and dissenting in part).   However, because the disposition of this case is compelled by our decision in the primary appeal, I concur in the result.